                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Steve Jenkins,                          )     C/A No.: 1:18-995-HMH-SVH
                                          )
                     Plaintiff,           )
                                          )
                                          )
        vs.                               )
                                          )
  J. Smith, Case Manager; T.              )                ORDER
  Jenkins, Case Manager; and              )
  Designation and Sentence                )
  Computation Center (DSCC),              )
                                          )
                                          )
                     Defendants.          )
                                          )

      Steve Jenkins (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this civil rights action alleging a violation of his constitutional rights.

This matter is before the court on Plaintiff’s motion for appointment of

counsel. [ECF No. 29].

      There is no right to appointed counsel in § 1983 cases. Cf. Hardwick v.

Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power

to exercise its discretion to appoint counsel for an indigent in a civil action, 28

U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such

appointment “should be allowed only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). Plaintiff in his motion has not shown that

any exceptional circumstances exist in this case. Rather, he simply states
that he is unable to afford counsel and has limited knowledge of the law or

access to the law library.

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case. Accordingly, Plaintiff’s request for a

discretionary appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.

      IT IS SO ORDERED.



November 16, 2018                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
